       Case 9:19-cr-00030-DWM Document 41 Filed 11/21/19 Page 1 of 8


TIMOTHY J. RACICOT
RYAN G. WELDON                                                              NOV 2 1 2019
Assistant U.S. Attorneys                                                Clerk, U S District Court
                                                                          District Of Montana
U.S. Attorney's Office                                                           Billings
105 East Pine Street, 2 nd Floor
P.O. Box 8329
Missoula, MT 59807
Phone: 406-542-8851
Fax:     406-542-1476
Email: Tim.Racicot2@usdoj.gov
         Ryan. Weldon@usdoj .gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

 UNITED STATES OF AMERICA,                  CR 19-30-M-DWM

              Plaintiff,                    SUPERSEDING INDICTMENT

       vs.                                  INTERSTATE STALKING
                                            Title 18 U.S.C. § 2261A(2)(B) (Counts 1-X)
                                            (Penalty: Five years imprisonment, $250,000
 BRYAN GREGG WATERFIELD                     fine, and three years supervised release)
 NASH,
                                            INTERSTATE COMMUNICATION WITH
              Defendant.                    INTENT TO EXTORT
                                            Title 18 U.S.C. § 875( d) (Count XI)
                                            (Penalty: Two years imprisonment, $250,000
                                            fine, and one ear su ervised release


THE GRAND JURY CHARGES:

                                    COUNT!

      That beginning in approximately December 2013 , and continuing until

approximately June 2019, at Whitefish, in Flathead County, in the State and

                                        1
        Case 9:19-cr-00030-DWM Document 41 Filed 11/21/19 Page 2 of 8


District of Montana, and elsewhere, including the Northern District of California,

the defendant, BRYAN GREGG WATERFIELD NASH, with the intent to harass

and intimidate John Doe 1 (full name withheld to protect privacy), used an

interactive computer service, electronic communication service, electronic

communication system of interstate commerce, and other facilities of interstate and

foreign commerce, namely a computer, cellular telephone, e-mail and the internet,

to engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to John Doe 1, in

violation of 18 U.S.C. § 2261A(2)(B).

                                     COUNT II

      That beginning on or about October 6, 2016, and continuing until on or

about June 23, 2019, at Whitefish, in Flathead County, in the State and District of

Montana, and elsewhere, including the Northern District of California, the

defendant, BRYAN GREGG WATERFIELD NASH, with the intent to harass and

intimidate Jane Doe 1 (full name withheld to protect privacy), used an interactive

computer service, electronic communication service, electronic communication

system of interstate commerce, and other facilities of interstate and foreign

commerce, namely a computer, cellular telephone, e-mail and the internet, to

engage in a course of conduct that caused, attempted to cause, and would be




                                          2
       Case 9:19-cr-00030-DWM Document 41 Filed 11/21/19 Page 3 of 8


reasonably expected to cause, substantial emotional distress to Jane Doe 1, in

violation of 18 U.S.C. § 2261A(2)(B).

                                     COUNT III

      That beginning on or about November 4, 2016, and continuing until on or

about June 6, 2019, at Whitefish, in Flathead County, in the State and District of

Montana, and elsewhere, including the Northern District of California, the

defendant, BRYAN GREGG WATERFIELD NASH, with the intent to harass and

intimidate John Doe 2 (full name withheld to protect privacy), used an interactive

computer service, electronic communication service, electronic communication

system of interstate commerce, and other facilities of interstate and foreign

commerce, namely a computer, cellular telephone, e-mail and the internet, to

engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to John Doe 2, in

violation of 18 U.S.C. § 2261A(2)(B).

                                    COUNT IV

      That beginning on or about November 22, 2018, and continuing until on or

about April 24, 2019, at Whitefish, in Flathead County, in the State and District of

Montana, and elsewhere, including the Northern District of California, the

defendant, BRYAN GREGG WATERFIELD NASH, with the intent to harass and

intimidate Jane Doe 2 (full name withheld to protect privacy), used an interactive


                                          3
       Case 9:19-cr-00030-DWM Document 41 Filed 11/21/19 Page 4 of 8


computer service, electronic communication service, electronic communication

system of interstate commerce, and other facilities of interstate and foreign

commerce, namely a computer, cellular telephone, e-mail and the internet, to

engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to Jane Doe 2, in

violation of 18 U.S.C. § 2261A(2)(B).

                                     COUNTY

      That beginning on or about November 23, 2018, and continuing until on or

about April 11, 2019, at Whitefish, in Flathead County, in the State and District of

Montana, and elsewhere, including the Northern District of California, the

defendant, BRYAN GREGG WATERFIELD NASH, with the intent to harass and

intimidate John Doe 3 (full name withheld to protect privacy), used an interactive

computer service, electronic communication service, electronic communication

system of interstate commerce, and other facilities of interstate and foreign

commerce, namely a computer, cellular telephone, e-mail and the internet, to

engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to John Doe 3, in

violation of 18 U.S.C. § 2261A(2)(B).




                                          4
        Case 9:19-cr-00030-DWM Document 41 Filed 11/21/19 Page 5 of 8


                                     COUNT VI

      That on or about March 28, 2019, at Whitefish, in Flathead County, in the

State and District of Montana, and elsewhere, including the Northern District of

California, the defendant, BRYAN GREGG WATERFIELD NASH, with the

intent to harass and intimidate John Doe 4 (full name withheld to protect privacy),

used an interactive computer service, electronic communication service, electronic

communication system of interstate commerce, and other facilities of interstate and

foreign commerce, namely a computer, cellular telephone, e-mail and the internet,

to engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to John Doe 4, in

violation of 18 U.S.C. § 2261A(2)(B).

                                    COUNT VII

      That beginning on or about April 18, 2019, and continuing until on or about

June 5, 2019, at Whitefish, in Flathead County, in the State and District of

Montana, and elsewhere, including the Northern District of California, the

defendant, BRYAN GREGG WATERFIELD NASH, with the intent to harass and

intimidate Jane Doe 3 (full name withheld to protect privacy), used an interactive

computer service, electronic communication service, electronic communication

system of interstate commerce, and other facilities of interstate and foreign

commerce, namely a computer, cellular telephone, e-mail and the internet, to


                                          5
       Case 9:19-cr-00030-DWM Document 41 Filed 11/21/19 Page 6 of 8


engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to Jane Doe 3, in

violation of 18 U.S.C. § 2261A(2)(B).

                                   COUNT VIII

      That on or about June 28, 2018, at Kalispell, in Flathead County, in the State

and District of Montana, and elsewhere, including the Northern District of

California, the defendant, BRYAN GREGG WATERFIELD NASH, with the

intent to harass and intimidate John Doe 5 (full name withheld to protect privacy),

used an interactive computer service, electronic communication service, electronic

communication system of interstate commerce, and other facilities of interstate and

foreign commerce, namely a computer, cellular telephone, e-mail and the internet,

to engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to John Doe 5, in

violation of 18 U.S.C. § 2261A(2)(B).

                                    COUNT IX

      That beginning on or about March 10, 2019, and continuing until on or about

June 15, 2019, in Flathead County, in the State and District of Montana, and

elsewhere, including the Northern District of California, the defendant, BRYAN

GREGG WATERFIELD NASH, with the intent to harass and intimidate Jane Doe

4 (full name withheld to protect privacy), used an interactive computer service,


                                         6
       Case 9:19-cr-00030-DWM Document 41 Filed 11/21/19 Page 7 of 8


electronic communication service, electronic communication system of intei;state

commerce, and other facilities of interstate and foreign commerce, namely a

computer, cellular telephone, e-mail and the internet, to engage in a course of

conduct that caused, attempted to cause, and would be reasonably expected to

cause, substantial emotional distress to Jane Doe 4, in violation of 18 U.S.C.

§ 2261A(2)(B).

                                     COUNTX

      That on or about September 11, 2018, at Kalispell, in Flathead County, in

the State and District of Montana, and elsewhere, including the Northern District

of California, the defendant, BRYAN GREGG WATERFIELD NASH, with the

intent to harass and intimidate Jane Doe 5 (full name withheld to protect privacy),

used an interactive computer service, electronic communication service, electronic

communication system of interstate commerce, and other facilities of interstate and

foreign commerce, namely a computer, cellular telephone, e-mail and the internet,

to engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to Jane Doe 5, in

violation of 18 U.S.C. § 2261A(2)(B).

                                    COUNT XI

      That beginning in approximately December 2013, and continuing until

approximately June 2019, at Whitefish, in Flathead County, in the State and


                                         7
       Case 9:19-cr-00030-DWM Document 41 Filed 11/21/19 Page 8 of 8


District of Montana, and elsewhere, including the Northern District of California,

the defendant, BRYAN GREGG WATERFIELD NASH, with the intent to extort

money and things of value from John Doe 1, knowingly transmitted in interstate

commerce electronic messages that contained a true threat to injure the reputation

of John Doe 1, that is, the defendant threatened to release information to law

enforcement and the media regarding alleged behavior and violations of the laws

of the United States by John Doe 1 if John Doe 1 refused to pay the defendant

substantial sums of money, in violation of 18 U.S.C. § 875( d).

      A TRUE BILL.                   Foreperson signature redacted. Original document filed under seal.




                                                            Crim. Summons /                        I
                                                                                          11-/ Lo Wlq (i) ID: 30 tV'rl
                                                                                                 k..LD ~1llslk-
                                                            Warrant:
                                                           Bail:
                                                                         ----------
                                                                   ---------
                                            8
